Case 1:18-cv-24100-MGC Document 127-9 Entered on FLSD Docket 12/04/2020 Page 1 of 6



                                       EXHIBIT I
Case 1:18-cv-24100-MGC Document 127-9 Entered on FLSD Docket 12/04/2020 Page 2 of 6




                                                                        IOF-000248
Case 1:18-cv-24100-MGC Document 127-9 Entered on FLSD Docket 12/04/2020 Page 3 of 6




                                                                        IOF-000249
Case 1:18-cv-24100-MGC Document 127-9 Entered on FLSD Docket 12/04/2020 Page 4 of 6




                                                                        IOF-000250
Case 1:18-cv-24100-MGC Document 127-9 Entered on FLSD Docket 12/04/2020 Page 5 of 6




                                                                        IOF-000251
Case 1:18-cv-24100-MGC Document 127-9 Entered on FLSD Docket 12/04/2020 Page 6 of 6




                                                                        IOF-000252
